Citation Nr: 1211345	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-25 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to January 20, 2005, for the grant of service connection for thoracic spine degenerative arthritis.

2.  Entitlement to an effective date prior to January 20, 2005, for the award of a 100 percent rating.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from November 2001 to July 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

As discussed below, in his October 2008 notice of disagreement, the Veteran essentially appealed the effective date of the grant of service connection for thoracic spine degenerative arthritis.  However, in an April 2010 statement of the case, the RO adjudicated the claim as entitlement to an effective date prior to January 20, 2005, for the award of a 100 percent rating, and this issue was certified to the Board.  Thus, the Board has characterized the issues on appeal as separate claims for entitlement to an effective date prior to January 20, 2005, for the grant of service connection for thoracic spine degenerative arthritis, and entitlement to an effective date prior to January 20, 2005, for the award of a 100 percent rating.

The Veteran was scheduled to present testimony before a traveling Veterans Law Judge (VLJ) on February 9, 2012.  However, the Veteran did not report to the hearing.  As the record does not contain further explanation as to why the Veteran did not report to the hearing, or any additional requests for a hearing, the Board deems his request for an appeals hearing withdrawn.  See 38 C.F.R. § 20.704 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his October 2008 notice of disagreement, the Veteran expressed disagreement with the assigned effective date of January 20, 2005, for the grant of service connection for thoracic spine degenerative arthritis in the RO's October 2007 rating decision.  The Veteran argued that the effective date of service connection should instead be July 30, 2004.  Because the filing of a notice of disagreement initiates appellate review, the claim of entitlement to an effective date prior to January 20, 2005, for the grant of service connection for thoracic spine degenerative arthritis must be remanded for the preparation of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

Furthermore, the claim of entitlement to an effective date prior to January 20, 2005, for the award of a 100 percent rating might be determined by the resolution of the claim for entitlement to an effective date prior to January 20, 2005, for the grant of service connection for thoracic spine degenerative arthritis.  Under these circumstances, the Board finds that these claims are inextricably intertwined, and, therefore, that a decision at this time with respect to the former claim would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case, and notify the Veteran of his appellate rights with respect to the issue of entitlement to entitlement to an effective date prior to January 20, 2005, for the grant of service connection for thoracic spine degenerative arthritis.  38 C.F.R. § 19.26 (2011).  In the notice and statement of the case, remind the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal to the October 2007 rating decision must be filed.  38 C.F.R. § 20.202 (2011).  If the Veteran perfects an appeal as to the issue, return the case to the Board for appellate review.

2.  After completing any development deemed necessary, readjudicate the issue of entitlement to an effective date prior to January 20, 2005, for the award of a 100 percent rating.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


